DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 15/130,086 04/15/2016 (now abandoned), 15/130,086 is a CON of 13/660,709 10/25/2012 (now abandoned) 13/660,709 is a CON of 12/645,108 12/22/2009 (issued as US Pat 8334281), 12/645,108 claims priority to 61/140,034 filed on 12/22/2008.
Status of the Claims
Claims 56-76 are pending in this application.  Claims 56-72 are under examination as being directed to the elected Group I and elected species Formulation F-P (see Specification, para. [0079], Table 2-1) and Gastroparesis. Claims 73-76 are withdrawn as being directed to non-elected subject matter (Group II). Claim 56 was amended to be directed to: 
A method of treating gastroparesis in a patient, comprising intranasally administering to the patient an amount of a metoclopramide composition effective to deliver about 15 mg of metoclopramide, or a pharmaceutically-acceptable salt thereof, to the patient, wherein the composition comprises citrate in a concentration of at least about 10 millimolar, and wherein the intranasally administering is effective to treat gastroparesis.


Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted Nov 18, 2020 have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered.
New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 56-72 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent 8334281 B2.

 intranasally administering to the patient an amount of a metoclopramide composition effective to deliver about 15 mg of metoclopramide, or a pharmaceutically-acceptable salt thereof, to the patient, wherein the composition comprises citrate in a concentration of at least about 10 millimolar, and wherein the intranasally administering is effective to treat gastroparesis.
The contents and disclosure of the balance of rejected claims and are discussed above and previously and hereby incorporated herein.  
US Patent 8334281 B2 generally claims a pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, a citrate buffer, and benzalkonium chloride; wherein the composition is a nasal solution that is clear to pale yellow when compared to standard E, 32 USP <631> on storage at a temperature of 40.degree. C. for at least about 4 weeks; and wherein the composition has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar, and so forth, with overlapping, if not identical scope.  
While the claims of the ‘281 patent are not necessarily directed to a method of treating a patient, the specification of the conflicting ‘281 patent discloses that its pharmaceutical formulations are used in methods of treating one or more diseases treatable with metoclopramide (MCP), including gastroparesis, emesis, delayed emesis or nausea, or combinations thereof, see column 16, lines 40-44. While use of the specification of a conflicting patent is generally prohibited, as per MPEP 804 (II)(B)(1)-
As such, the pending claims of the instant application are obvious in view of those of US Patent 8334281.

Claims 56-72 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of co-pending Application No. 16016246.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of the rejected claims and are discussed above and previously and hereby incorporated herein.  
Application No. 16016246 claims a method of treating gastroparesis by administering metoclopramide to a patient population comprising male and female patients, the improvement comprising:
 a) selecting a female treatment group consisting of only a plurality of female gastroparesis patients, and 
b) intranasally administering to each of the patients in the female treatment group, a dose of 5 mg to 20 mg of metoclopramide, or a pharmaceutically acceptable salt thereof, 1 to 4 times per day, for a period of 1 to 12 weeks, 
wherein the intranasal administration of metoclopramide (MCP) to only the female treatment group avoids ineffective treatment of the male gastroparesis patients.
both inventions are directed towards a similar method of treating gastroparesis with MCP with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 

Claims 56-72 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of co-pending Application No. 16469092.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of the rejected claims and are discussed above and previously and hereby incorporated herein.  
Application No. 16469092 claims a method of treating moderate to severe gastroparesis, comprising administering to human gastroparesis patients an amount of metoclopramide or a pharmaceutically acceptable salt thereof, effective to treat moderate to severe gastroparesis.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar method of treating gastroparesis with MCP with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 
Conclusion
In summary, no claims are allowed. 
Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


/WILLIAM Y LEE/Examiner, Art Unit 1629